Citation Nr: 1046372	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-37 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.

3. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disorder.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disorder and, if so, whether the reopened claim should be 
granted.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left shoulder 
disorder and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 
1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2005, January 2006, and April 2009 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Boise, Idaho, that denied the benefits sought on 
appeal.  The RO in Seattle, Washington, currently has 
jurisdiction of the Veteran's case.

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  At that hearing, the Veteran submitted additional 
evidence after his case had already been certified to the Board 
and waived initial RO consideration of it.  38 C.F.R. §§ 20.800, 
20.1304 (2010).

Because the claims for service connection for left and right 
shoulder disorders are reopened, and development not yet 
complete, they are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  Consistent with the 
instructions below, VA will notify the Veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  A November 1985 RO rating decision denied service connection 
for right and left knee and cervical and lumbar spine disorders, 
and a left shoulder disorder on the basis that there was no 
evidence of a chronic post service residual disability due to 
service.  In a March 1987 decision, the Board denied the 
Veteran's claims for service connection for right and left knee 
and cervical and lumbar spine disorders and a left shoulder 
disorder on the basis that there was no evidence that the claimed 
disorders were incurred in or otherwise due to his military 
service.  The Board's decision is final.

2.  A July 1991 RO rating decision denied service connection for 
a right shoulder disorder on the basis on the basis that there 
was no evidence of a chronic post-service residual disability due 
to military service.  The Veteran did not appeal this 
determination and it is final.

3.  An April 1994 rating decision declined the Veteran's request 
to reopen his previously denied claims for service connection for 
right and left knee disorders and a cervical spine disorder.  The 
Veteran did not perfect an appeal as to this determination and it 
is final.  

4.  A July 1996 rating decision declined the Veteran's request to 
reopen his claims for service connection for a right knee and 
cervical spine disorders.  He did not appeal this decision and it 
is final.

5.  A January 1999 rating decision declined the Veteran's request 
to reopen his claims for service connection for a right knee, 
cervical spine, and lumbar spine disorders.  He did not perfect 
an appeal as to this determination and it is final. 

6.  A July 2000 rating decision denied the Veteran's request to 
reopen his previously denied claims for service connection for 
right and left knee, cervical spine, and lumbar spine disorders.  
The Veteran did not appeal this determination and it is final.

7.  Evidence added to the record regarding the claims for service 
connection for right and left knee disorders, and cervical and 
lumbar spine disorders, received since the July 2000 rating 
decision is duplicative or cumulative of evidence previously 
considered, and does not relate to an unestablished fact 
necessary to substantiate the claims, or raise a reasonable 
possibility of substantiating the claims.

8.  Additional evidence pertaining to the claim of entitlement to 
service connection for a right shoulder disorder received since 
the July 1991 rating decision is not duplicative or cumulative of 
evidence previously considered and raises a reasonable 
possibility of substantiating the claim.

9.  Additional evidence pertaining to the claim of entitlement to 
service connection for a left shoulder disorder received since 
the March 1987 Board decision is not duplicative or cumulative of 
evidence previously considered and raises a reasonable 
possibility of substantiating the claim.
 

      CONCLUSIONS OF LAW	

1.  The March 1987 Board decision that denied service connection 
for right and left knee and cervical and lumbar spine disorders, 
and a left shoulder disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  The July 1991 rating decision that denied service connection 
for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

3.  The July 1996 rating decision that declined to reopen the 
Veteran's claims for service connection for right knee and 
cervical spine disorders is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

4.  The July 2000 rating decision that declined to reopen the 
Veteran's claims for service connection for right and left knee 
and lumbar and cervical spine disorders is final and new and 
material evidence has not been received to reopen the claims for 
service connection for right and left knee and cervical and 
lumbar spine disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 3.156a), 20.200, 20.302, 20.1103 (2010).

5.  The evidence presented since the March 1987 Board and July 
1991 rating decisions is new and material, and the claims for 
service connection for right and left shoulder disorders are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September and December 2004, August and September 2005, March and 
May 2006, and September and November 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The March and August 2006, and 
September 2008 letters also provided the Veteran with information 
concerning the evaluations and effective dates that could be 
assigned should his claims be reopened and service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board additionally calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the underlying 
service connection claims, as well as the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denials and as to 
what evidence would be necessary to substantiate the claims.  
Here, the September and December 2004, August 2005, and September 
2008 letters from the RO set forth the elements of a service 
connection claim and included the complete standard for new and 
material evidence for a claim filed on or after August 29, 2001, 
which applies to the Veteran's case.  These letters also provided 
notice of what evidence would be necessary to reopen the 
Veteran's claims based on the previous denials.  

The RO did not issue the August 2005 and September 2005, and 
subsequent notice letters prior to the RO initially adjudicating 
the Veteran's claims in the May 2005 rating decision - the 
preferred sequence.  See Pelegrini, 18 Vet. App. at 112.  
However, since providing the additional notice, the RO 
readjudicated the claims in the January 2006 rating decision, in 
the August 2006 statement of the case (SOC), and in the April 
2009 rating decision - including considering additional evidence 
received in response to the additional notices and since the 
initial rating decision at issue.  This is important to point out 
because if there was no notice provided prior to the initial 
adjudication of the claims, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and then 
going back and readjudicating the claims, including in a SOC or 
supplemental SOC (SSOC), such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of his 
claims.  In other words, this timing error in the provision of 
the notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See Mayfield, 444 F.3d at 
1328; Pelegrini, 18 Vet. App. at 112.

For all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification as to 
the claims regarding knee and spine disorders.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service treatment records, and post-service VA and non-VA medical 
records and reports, and his Workers' Compensation records have 
been obtained, to the extent available.  The Veteran was also 
afforded the opportunity to testify during a hearing before the 
undersigned in June 2010.  The Board does not have notice of any 
additional relevant evidence that is available but has not been 
obtained.  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

There is, however, an exception when, as here, there are 
petitions to reopen previously denied, unappealed claims.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation 
to provide an examination for a medical nexus opinion unless and 
until there is new and material evidence to reopen the previously 
denied, unappealed claims.  As set forth below, there is no such 
new and material evidence concerning the claims for service 
connection for lumbar and cervical spine ad right and left knee 
disorders, so no requirement to schedule an examination for a 
medical nexus opinion.  The Board finds that an examination is 
not in order because there is no probative suggestion, let alone 
competent evidence showing, a causal connection between the 
claimed disorders and either the Veteran's military service, or a 
service-connected disorder. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.






II.	New and Material Evidence 

B.	Reopen the Claims for Service Connection for Left and Right 
Knee and Cervical and Lumbar Spine Disorders

A November 1985 rating decision denied service connection for 
right and left knee and cervical and lumbar spine disorders on 
the basis that there was no evidence of chronic residual 
disability due to service.  The Veteran was notified in writing 
of the RO's determination and his appellate rights.  He appealed 
the RO's decision to the Board.

In a March 1987 decision, the Board denied the Veteran's claims 
for service connection for right and left knee and cervical and 
lumbar spine disorders, finding that there was no objective 
evidence that claimed right knee and spine disorders were 
incurred or aggravated by his active military service including 
as due to a service-connected disability.  The Board also found 
no evidence establishing that the Veteran's pre-existing left 
knee disorder was aggravated by his active military service.  The 
March 1987 Board decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

An April 1994 rating decision declined to reopen the Veteran's 
claims for service connection for right knee and cervical spine 
disorders.  The Veteran was notified in writing of the RO's 
determination but did not perfect an appeal and the decision is 
final.

In a July 1996 rating decision, the RO again denied the Veteran's 
request to reopen his claims for service connection for right 
knee and cervical spine disorders.  The Veteran was notified in 
writing of the RO's decision and his appellate rights and did not 
appeal.  The July 1996 rating decision is final.

In a January 1999 rating decision, the RO denied the Veteran's 
request to reopen his claims for service connection for right 
knee and cervical and lumbar spine disorders.  The Veteran was 
notified in writing of the RO's determination and his appellate 
rights and did not perfect an appeal and the decision is final.

In a July 2000 rating decision, the RO denied the Veteran's 
request to reopen his claims for service connection for right and 
left knee and cervical and lumbar spine disorders.  The Veteran 
was notified in writing of the RO's determination and his 
appellate right and did not appeal.  The July 2000 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.  See also 
Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) 
(interpreting the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO received the Veteran's request to reopen his claims in 
September 2004.  The evidence added to the record that must be 
considered in determining whether there is a basis for reopening 
the Veteran's claims is evidence that has been added to the 
record since the July 2000 RO rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final denial on any basis).

The additional evidence received since the RO's July 2000 denial 
consists of:  STRs dated from 1978, VA and non-VA medical records 
and examination reports, lay statements, and the Veteran's oral 
and written statements in support of his claims.

During his June 2010 Board hearing, the Veteran testified to the 
effect that he played football and participated in judo and 
wresting activities in service, to which he attributed his 
disorders.  He described his pre-service left knee disability 
that he said worsened in service and said that, in 2008, he was 
injured in a work-related motor vehicle accident.

All of this additional evidence is new in the sense that it has 
not been submitted to VA before and, thus, never considered.  

However, none of this additional evidence suggests that the 
Veteran's current right knee and cervical lumbar spine disorders 
are etiologically linked to his active military service - 
including to any injury (trauma) he may have sustained while in 
service or a service-connected disability.  Additionally, none of 
this additional evidence suggests that the Veteran's pre-existing 
left knee disorder was aggravated by his active military service.  
Specifically, the additional STRs do not document complaints or 
diagnosis of, or treatment for a knee, neck, or back injury and 
no additional medical opinion has been submitted.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  See also Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records merely 
describing the Veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  

The new evidence added to the record does not correct the 
deficits in the evidence at the time of the July 2000 rating 
decision, nor does it otherwise raise a reasonable possibility of 
substantiating the claims.  Indeed, the record remains negative 
for any competent medical evidence based on an accurate history 
of any knee or spine disorder in service or of a nexus between 
the Veteran's service and his currently claimed left and right 
knee and cervical and lumbar spine disorders.

The Veteran, as a layperson, cannot establish this causal nexus 
(link) himself, so his testimony attempting to do this is 
insufficient to reopen his claims.  See Routen v. Brown, 10 Vet. 
App. 183, 186, (1997) ("[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108"); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise. See Layno v. Brown, 6 
Vet. App. 465 (1994).  And although the Veteran is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, he is not competent to 
provide evidence as to more complex medical questions, as is the 
case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the claims for service connection for 
right and left knee and cervical and lumbar spine disorders.  38 
U.S.C.A. § 5108.  Furthermore, inasmuch as the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the benefit-of-
the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

B. Right Shoulder Claim

In the July 1991 rating decision, the RO denied service 
connection for a right shoulder disorder on the basis that a 
chronic right shoulder disability was not show incurred during 
active service.  The Veteran was advised of the RO's 
determination and his appellate rights and did not appeal.  That 
decision is final.

The additional evidence received since that July 1991 rating 
decision includes service treatment records dated in 1978.  The 
STRs are new and material because they relate to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the STRs document that in January, February, and 
September 1978, the Veteran was treated for his right shoulder 
disorder variously diagnosed as bursitis.  These STRs were not 
previously considered by the RO.  So these STRs are material to 
the claim because they suggest that the Veteran's right shoulder 
disorder is due to his active military service.  
See Hodge v. West, 155 F.3d at 1363 (holding that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  As also 
indicated in Evans, 9 Vet. App. at 284, the newly presented 
evidence need not be probative of all the elements required to 
award the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.

The evidence added to the record since the July 2000 RO decision 
is new, it tends to relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Since the previous denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had a post service chronic residual disability due to 
service, the service treatment records described treatment for a 
right shoulder disorder in service. along with the statements 
from Veteran, relate to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The issue of entitlement to service connection for a 
right shoulder disorder is reopened.

C.	Left Shoulder Claim

The March 1987 Board decision denied service connection for a 
left shoulder disorder on the basis that there was no evidence 
that this disorder was incurred in or aggravated by active 
military service.  The Board's decision is final. 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The additional evidence received since the March 1987 Board 
decision consists of service treatment records dated from 1978 
that are new and material because they relate to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the STRs document that in September 1978 the 
Veteran was treated during service for his left shoulder 
disorder.  These STRs were not previously considered by the RO.  
So these STRs are material to the claim because they suggest that 
the Veteran's left shoulder disorder is due to his active 
military service.  See Hodge, 155 F.3d at 1363.  

The evidence added to the record since the July 2004 rating 
decision is new; it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial was 
premised, in part, on a finding that there was no evidence that 
the Veteran had an in-service left shoulder disorder, the STRs 
documenting treatment for a left shoulder disorder and the 
Veteran's statements relate to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The claim is reopened.

Adjudication of the claims does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claims for 
service connection for right and left shoulder disorders, and 
will issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.








(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been received, the request 
to reopen the claim for service connection for a right knee 
disorder is denied.

New and material evidence having not been received, the request 
to reopen the claim for service connection for a left knee 
disorder is denied.

New and material evidence having not been received, the request 
to reopen the claim for service connection for a cervical spine 
disorder is denied.

New and material evidence having not been received, the request 
to reopen the claim for service connection for a lumbar spine 
disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a right shoulder disorder 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder disorder is 
reopened.


REMAND

The Veteran seeks service connection for right and left shoulder 
disorders.  He testified that he participated in judo and 
wrestling activities in service to which he attributed his 
current shoulder disorders.

Service treatment records reflect that the Veteran was treated in 
1978 for his right and left shoulder disorders.  During his June 
2010 Board hearing, the Veteran testified that he has current 
right and left shoulder disorders, and that these disorders are 
due to his active military service.  Since the Veteran's lay 
testimony is credible, a medical opinion is needed to determine 
the etiology of the Veteran's current right shoulder disorder and 
left shoulder disorder.  

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
right shoulder disorder and left shoulder disorder.  In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  McLendon, 20 Vet. App. at 79, citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA medical 
examination to determine the etiology of any 
right and left shoulder disorder found to be 
present.  The claims folders and a copy of 
this remand are to be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.

Based upon the medical documentation on 
file, the examiner should express an opinion 
as to the diagnosis of any current right and 
left shoulder disorder(s) found to be 
present.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current right and left 
shoulder disorder(s) had its clinical onset 
during active service or is related to any 
in- service disease, event, or injury.  In 
providing this opinion, the examiner is 
specifically requested to discuss the 
significance of the complaints and findings 
related to the Veteran's right shoulder in 
January, February, and September 1978 and 
left shoulder in September 1978 (see e.g., 
January 17th, February 22nd, and September 
24th, 1978 service treatment records). 

A rationale should be provided for all 
opinions expressed.  The examination 
report should indicate whether the 
examiner reviewed the Veteran's medical 
records.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.	After completion of the above, review 
the examination reports.  If the 
requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.

3.	Then, the RO/AMC should adjudicate the 
Veteran's claims for service connection 
for right and left shoulder disorders 
on a de novo basis.  If the claims are 
not granted to his satisfaction, send 
the Veteran a supplemental statement of 
the case (SSOC) and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these claims 
as a result of this action.


______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


